Case 1:18-cv-00268-GZS Document 19 Filed 12/17/18 Page 1 of 6                        PageID #: 51




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

NICHOLAS A. GLADU,               )
                                 )
               Plaintiff,        )
                                 )
     v.                          )                          Civil No. 1:18-cv-00268-GZS
                                 )
MAINE DEPARTMENT OF CORRECTIONS, )
RYAN THORNELL, RANDALL LIBERTY, )
VICTORIA MATHIAU, and            )
JACKIE WEDDLE,                   )
                                 )
               Defendants.       )


                                           ANSWER

       NOW COMES Defendants Maine Department of Corrections, Ryan Thornell, Randall

Liberty, Victoria Mathiau, and Jacqueline Weddle, through their counsel, hereby answer

Plaintiff’s complaint (ECF No. 1) as follows:

                                            COUNT I

       1.      Paragraph 1 of Count I of the complaint describes the lawsuit and states legal

conclusions. Furthermore, pursuant to the court’s order of October 16, 2018, (ECF No. 15),

affirming the Recommended Decision After Review Pursuant to 28 U.S.C. §§ 1915(e), 1915A,

(ECF No. 13), Plaintiff may not assert claims on behalf of other prisoners and all claims

regarding access to medical reference materials, except for Plaintiff’s mail-related claim asserted

in the amended complaint, have been dismissed. Therefore, no response is required.

       2.      Paragraph 2 of Count I of the complaint describes Plaintiff’s lawsuit and contains

statements regarding the court’s jurisdiction. Therefore, no response is required.

       3.      Defendants admit that Plaintiff is an inmate in the custody of the Maine

Department of Corrections and presently held at the Maine State Prison in Warren, Maine.

                                                1
Case 1:18-cv-00268-GZS Document 19 Filed 12/17/18 Page 2 of 6                   PageID #: 52




       4.      Defendants admit the allegations contained in paragraph 4.

       5.      Defendants admit Ryan Thornell is the Deputy Commissioner of the Maine

Department of Corrections. Defendants deny the remaining allegations in paragraph 5 of Count I

of the complaint.

       6.      Defendants admit the allegations contained in paragraph 6.

       7.      Defendants admit that Victoria Mathiau was previously the grievance review

officer at the Maine State Prison. Defendants deny the remaining allegations in paragraph 7 of

Count I of the complaint.

       8.      Defendants admit the allegations contained in paragraph 8.

       9-18. Pursuant to the court’s order of October 16, 2018, (ECF No. 15), affirming the

Recommended Decision After Review Pursuant to 28 U.S.C. §§ 1915(e), 1915A, (ECF No. 13),

Plaintiff’s claims regarding access to medical reference materials, except for Plaintiff’s mail-

related claim asserted in the amended complaint, have been dismissed. Therefore, no response is

required for paragraphs 9 through 18 of Count I of Plaintiff’s complaint.

       19.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 19 of Count I of Plaintiff’s complaint, and therefore,

deny them.

       20-21. Pursuant to the court’s order of October 16, 2018, (ECF No. 15), affirming the

Recommended Decision After Review Pursuant to 28 U.S.C. §§ 1915(e), 1915A, (ECF No. 13),

Plaintiff’s claims regarding access to medical reference materials, except for Plaintiff’s mail-

related claim asserted in the amended complaint, have been dismissed. Paragraphs 20 and 21 of

Count I of the complaint also state legal conclusions. Therefore, no response is required to

paragraphs 20 and 21 of Count I of the complaint.



                                                2
 Case 1:18-cv-00268-GZS Document 19 Filed 12/17/18 Page 3 of 6                        PageID #: 53




                                               COUNT II

        1-19. Defendants incorporate their responses to paragraphs 1 through 19 of Count I of

the complaint as if asserted herein.

        20.     Pursuant to the court’s order of October 16, 2018, (ECF No. 15), affirming the

Recommended Decision After Review Pursuant to 28 U.S.C. §§ 1915(e), 1915A, (ECF No. 13),

Plaintiff’s claims regarding access to medical reference materials, except for Plaintiff’s mail-

related claim asserted in the amended complaint, have been dismissed. Paragraph 20 of Count II

of the complaint also states legal conclusions. Therefore, no response is required.

        21.     Defendants incorporate their response to paragraph 21 of Count I of the complaint

as if asserted herein.

        The remainder of Plaintiff’s complaint (ECF No. 1) contains requests for relief.

Accordingly, no response is required.

        AND FURTHER ANSWERING, Defendants Maine Department of Corrections, Ryan

Thornell, Randall Liberty, Victoria Mathiau, and Jacqueline Weddle, through their counsel,

hereby answer the supplemental allegations in Plaintiff’s amended complaint (ECF No. 10) as

follows:

        1.      Defendants deny the allegations in paragraph 1 of the amended complaint.

        2.      Defendants deny the first sentence of paragraph 2 of the amended complaint.

Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in the remainder of paragraph 2 of Plaintiff’s amended complaint, and therefore, deny

them.




                                                3
Case 1:18-cv-00268-GZS Document 19 Filed 12/17/18 Page 4 of 6                    PageID #: 54




        3.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 3 of Plaintiff’s amended complaint, and therefore, deny

them.

        4.     Plaintiff’s amended complaint does not contain a paragraph 4.

        5.     Pursuant to the court’s order of October 16, 2018, (ECF No. 15), affirming the

Recommended Decision After Review Pursuant to 28 U.S.C. §§ 1915(e), 1915A, (ECF No. 13),

Plaintiff’s claims regarding access to medical reference materials, except for Plaintiff’s mail-

related claim, have been dismissed. Therefore, no response is required to the allegations in

paragraph 5 of the amended complaint regarding the borrowing medical or mental health-related

materials from the prison library. Defendants deny the remaining allegations in paragraph 5 of

the amended complaint.

        6.     Defendants deny the allegations is paragraph 6 of the amended complaint.

        7.     Defendants admit the quoted language in paragraph 6 of the amended complaint is

from a response to a third-level grievance appeal signed by Deputy Commissioner Thornell on

behalf of the Commissioner of the Maine Department of Corrections. Defendants deny the

remaining allegations in paragraph 7 of the amended complaint.

        8.     Defendants deny the allegations in paragraph 8 of the amended complaint.

        9.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 9 of Plaintiff’s amended complaint, and therefore, deny

them.

        10.    Defendants deny the allegations in paragraph 10 of the amended complaint.

        The remainder of Plaintiff’s amended complaint (ECF No. 10) states legal conclusions

for which no response is required.



                                               4
 Case 1:18-cv-00268-GZS Document 19 Filed 12/17/18 Page 5 of 6                        PageID #: 55




        AND FURTHER ANSWERING, Defendants state the following:

                           AFFIRMATIVE AND OTHER DEFENSES

        1.       The complaint and amended complaint fail to state a claim upon which relief can

be granted.

        2.       Defendants’ actions did not violate any federal constitutional rights of Plaintiff.

        3.       Defendants’ actions did not rise to the level of deliberate indifference to

Plaintiff’s constitutional rights.

        4.       Any claims as to the Maine Department of Corrections is barred by operation of

the Eleventh Amendment.

        5.       To the extent that Plaintiff is bringing federal constitutional claims against

Defendants in their official capacities, Defendants are entitled to governmental immunity.

        6.       To the extent that Plaintiff is bringing federal constitutional claims against

Defendants in their individual capacities, Defendants are entitled to qualified immunity for their

actions.

        7.       Plaintiff’s claims are barred by his failure to properly exhaust all administrative

remedies in accordance with the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), prior to

initiating this suit.

        8.       Plaintiff’s requests for injunctive relief are limited by the Prison Litigation

Reform Act, 18 U.S.C. § 3626.

        9.       Any requests for punitive damages are barred by the Prison Litigation Reform

Act’s restriction on the granting of prospective relief, 18 U.S.C. § 3626(a)(1).

        10.      Any claim for damages for mental or emotional distress is barred by the fact that

plaintiff did not suffer more than a de minimis injury.



                                                   5
 Case 1:18-cv-00268-GZS Document 19 Filed 12/17/18 Page 6 of 6                PageID #: 56




       WHEREFORE, Defendants respectfully request that all relief requested by Plaintiff be

denied, that judgment be entered in favor of Defendants, and that Defendants be awarded costs

and attorney fees.



December 17, 2018                                        ____/s/ James E. Fortin___
                                                         James E. Fortin
                                                         Assistant Attorney General

Office of the Maine Attorney General
Six State House Station
Augusta, ME 04333-0006
 (207) 626-8800
James.Fortin@maine.gov




                            CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this date, he electronically filed the above
document with the Clerk of Court using the CM/ECF system. A copy of the above document is
also being placed in the mail to the Plaintiff, postage prepaid, at the following address:

       Nicholas A. Gladu
       21853
       Maine State Prison
       807 Cushing Rd.
       Warren, ME 04864



December 17, 2018                                        ___/s/ James E. Fortin______
                                                         James E. Fortin
                                                         Assistant Attorney General




                                             6
